Citation Nr: 1017843	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1972.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran provided testimony at a February 2007 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.

This case was the subject of a Board remand dated in August 
2007.
     

FINDINGS OF FACT

1.  The preponderance of the lay evidence provided by the 
Veteran indicates that the Veteran did not experience 
continuous hearing loss and tinnitus until years after his 
discharge from service.

2.  The preponderance of the competent medical evidence 
indicates that the Veteran's current bilateral hearing loss 
did not begin during active service or within one year of 
discharge from service, and is not related to any incident of 
service.

3.  The preponderance of the competent medical evidence 
indicates that the Veteran's tinnitus did not begin during 
active service and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2009).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2009).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).
 
November 2004 and December 2007 VCAA letters from the RO 
explained to the Veteran the evidence necessary to 
substantiate the claims for service connection for hearing 
loss and tinnitus.  These letters also informed him of his 
and VA's respective duties for obtaining evidence.
 
In addition, January 2007 and December 2007 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although it is arguable that not all required VCAA 
notice was completed prior to the initial adjudication, the 
claims have been readjudicated thereafter.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  

The Board had previously requested that the RO seek service 
treatment records pertaining to the Veteran's reserve duty.  
However, as is discussed in an RO memorandum dated in June 
2008, when the RO contacted the Veteran in June 2008 with 
respect to obtaining these records, the Veteran informed the 
RO that he was not assigned to a unit during his period of 
reserve obligation and that there would be no service 
treatment records for his inactive reserve duty.  The RO has 
also made extensive efforts to obtain records from the VA Bay 
Pines health care system, including from the Sarasota 
facility, for the period from 1975 to 1978.  As discussed in 
a November 2008 RO memorandum, in October 2008 the VA Bay 
Pines Medical Center informed the RO that it had searched all 
facilities including archives, and that no records of the 
Veteran were located.  Consequently, the Board finds that it 
is reasonably certain that the records sought do not exist or 
that further efforts to obtain them would be futile.  See 38 
U.S.C.A. § 5103A(a)-(c).

With respect to the VA examinations and opinions obtained in 
this matter, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Once VA undertakes 
the effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007).  An opinion is considered 
adequate when it is based on consideration of an appellant's 
prior medical history and examinations and describes the 
disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   In the 
present case, several VA examinations and medical opinions 
have been obtained, the weight and probative value of which 
will be discussed in more detail below.  The November 2009 
medical opinion from a VA otolaryngology physician is the 
opinion of the greatest probative weight in this matter.  It 
is based on a review of the medical evidence of record, is 
offered by a physician in an appropriate area of medical 
expertise, and describes in a clear and detailed manner the 
reasons for the opinions rendered.  This medical opinion is 
sufficient for final adjudication of the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.


Merits of the Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include organic diseases of 
the nervous system, which may include some types of hearing 
loss, are presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court of Appeals for Veterans Claims has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT 
MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder 
et al. eds., 1988).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

The Veteran, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, he is competent to provide 
testimony as to continuity of symptomatology since service.   
See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

As a report of audiogram performed by the service department 
in May 1969 was found to be unacceptable by a VA physician in 
November 2009, the Board will not attempt to recite the 
results of that audiogram.  In a report of medical history 
provided by the Veteran in May 1969, the Veteran indicated 
that he did not then experience and had never experienced ear 
nose or throat trouble or hearing loss.  

At a Januaury 1972 service discharge audiological 
examination, pure tone thresholds in the right ear were 10 
decibels at 500 hertz, 5 decibels at 1000 hertz, 5 decibels 
at 2000 hertz, and 10 decibels at 4000 hertz.  Pure tone 
thresholds in the left ear were 10 decibels at 500 hertz, 5 
decibels at 1000 hertz, 5 decibels at 2000 hertz, and 5 
decibels at 4000 hertz.  In a report of medical history 
provided by the Veteran in January 1972, the Veteran 
indicated that he did not then experience and had never 
experienced ear nose or throat trouble or hearing loss.  

In a letter from a private audiologist dated in October 2004, 
accompanied by an audiogram, the audiologist noted that the 
Veteran reported a history of unprotected noise exposure 
during military service, and reported hearing loss and 
tinnitus in the right ear beginning with that noise exposure.  
He diagnosed the Veteran as having right ear hearing loss and 
tinnitus, with left ear thresholds within normal limits.  He 
opined that the Veteran's presence of a high frequency 
hearing loss with tinnitus in association with a positive 
history of high intensity noise exposure made it more likely 
than not that the Veteran's hearing loss and tinnitus were 
the result of noise exposure suffered during military 
service.

In a statement in support of claim received from the Veteran 
in December 2004, the Veteran wrote that during basic 
training he fired M-14 rifles without hearing protection.  He 
wrote that after firing, his ears would ring so badly he 
could barely hear anything for at least three or four days.  
He also described night firing exercises during the same ten 
day period during which he had no hearing protection.  He 
wrote that a few years after he left he service he developed 
severe tinnitus and a hearing loss in his right ear.  

At a VA examination in February 2005, the examiner noted that 
in October 2004 the Veteran was noted to have an 
"asymptomatic" (presumably meaning asymmetric) hearing loss 
with the left ear being within normal limits and the right 
showing a mild to profound sensory hearing loss.  The 
examiner found that during service the Veteran had hearing 
within normal limits, based on hearing test results in May 
1969 and January 1972.  The Veteran provided a history of 
having had a right ear hearing loss and tinnitus for many 
years.  He indicated that he had experienced unilateral 
tinnitus in his right ear since the late 1970s.  On 
audiological examination, pure tone thresholds in the right 
ear were 40 decibels at 500 hertz, 30 decibels at 1000 hertz, 
55 decibels at 2000 hertz, 70 decibels at 3000 hertz, and 
"no response" at 4000 hertz.  Pure tone thresholds in the 
left ear were 20 decibels at 500 hertz, 15 decibels at 1000 
hertz, 15 decibels at 2000 hertz, 25 decibels at 3000 hertz, 
and 20 decibels at 4000 hertz.  Pure tone averages of the 
1000, 2000, 3000, and 4000 hertz thresholds were noted to be 
greater than 63 decibels in the right ear and 19 decibels in 
the left ear.  Speech recognition scores were 92 percent in 
the right ear and 88 percent in the left ear.  The examiner 
opined that the Veteran's test results were not consistent 
with what is typically seen with a noise-induced hearing 
loss.  He elaborated that in general, if a Veteran is exposed 
to combat and such, the ears would be affected equally and 
not with the severity that was seen in the right ear.  He 
concluded by opining that the Veteran's hearing loss was not 
due to military noise exposure.      

The Board notes that at the February 2005 VA examination, the 
Veteran had speech recognition thresholds of less than 94 
percent in both ears.  The Board therefore finds that for VA 
benefits purposes the Veteran has a bilateral hearing loss 
disability.  See 38 C.F.R. § 3.385.  The Board acknowledges 
that there are examination results of record for the left ear 
which do not meet the criteria for hearing loss disability; 
however, the criteria for a finding  of current disability 
are met when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the 
pendency of that claim, even in cases where the disability 
resolves prior to the Secretary's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

At his February 2007 Board hearing, the Veteran testified 
that his hearing loss after basic training went away after 
four or five days, and that he really didn't have any 
problems after that until 1975, when he experienced tinnitus 
in his right ear.  He stated that he did not have tinnitus 
until around 1975.  He stated that he lost his hearing 
protection during basic training but didn't say anything 
about it and did not tell the drill sergeant about it.

At a VA examination in November 2008, pure tone thresholds in 
the right ear were 40 decibels at 500 hertz, 40 decibels at 
1000 hertz, 55 decibels at 2000 hertz, 75 decibels at 3000 
hertz, and 105+ decibels at 4000 hertz.  Pure tone thresholds 
in the left ear were 20 decibels at 500 hertz, 20 decibels at 
1000 hertz, 25 decibels at 2000 hertz, 40 decibels at 3000 
hertz, and 35 decibels at 4000 hertz.  Pure tone averages of 
the 1000, 2000, 3000, and 4000 hertz thresholds were noted to 
be 68.75 decibels in the right ear and 30 decibels in the 
left ear.  Speech recognition scores were 86 percent in the 
right ear and 96 percent in the left ear.  The examiner 
diagnosed a mild to profound mixed hearing loss in the right 
hear and normal to mild sensorineural hearing loss in the 
left ear.  She asserted that the Veteran required evaluation 
by an otolaryngologist to determine the etiology of the 
conductive component in the right ear and overall asymmetry.  
She opined that the Veteran's May 1969 service entrance and 
January 1972 service discharge audiograms were normal.  She 
opined that the Veteran's hearing loss and tinnitus were not 
caused by or a result of military noise exposure.  She noted 
a 2005 study from the Institute of Medicine finding that 
there was no scientific basis for delayed onset hearing loss.  
In her view, the onset of hearing loss beyond discharge was 
irrelevant as there was no evidence to support delayed onset 
hearing loss from noise exposure, nor the presence of 
tinnitus secondary to acoustic trauma in the absence of 
hearing loss.  She concluded that for these reasons, the 
Veteran's hearing loss and tinnitus were not caused by 
military noise exposure.  

In November 2009, the RO obtained a medical opinion in this 
matter from a VA physician specializing in otolaryngology.  
The examiner found the Veteran's May 1969 service entrance 
audiogram to be poorly documented with a type of shorthand 
that was unacceptable and that he did not recognize.  (The 
Board notes that he audiogram chart was completed mostly with 
illegible notations.)  The examiner further noted that the 
January 1972 service discharge audiogram showed that the 
Veteran had essentially normal hearing.  However, he noted 
subsequent audiograms, dated from October 2004, February 
2005, September 2005 and November 2008 that showed a 
progressive sensorineural hearing loss in both ears.  He 
noted that the left ear demonstrated a downsloping mild 
sensorineural hearing loss, and the right ear a progressive 
mild to severe downsloping sensorineural hearing loss, worse 
in the higher frequencies.  Based on his review of the 
clinical record and the known development characteristic of 
the present hearing loss, the examiner opined that there was 
no evidence of hearing loss at the time of the Veteran's 
separation from active military service in May 1972.  He 
opined that the first documented record of the existence of 
hearing loss was from October 2004, based on the audiogram 
performed at a non-VA institution.  In the examiner's view, 
based on the pattern of the hearing loss, it was not likely 
that the Veteran's exposure to gunfire without hearing 
protection during basic training contributed to this hearing 
loss.  He elaborated that although asymmetry in hearing loss 
can sometimes be explained by the head-shadow effect 
providing a degree of protection to the ear that is less 
affected, the Veteran was noted to have normal hearing in 
1972.  He further noted that typically noise-induced hearing 
loss patterns tended to have their worst effect at 4000 
hertz, and that the Veteran's audiometric tests did not 
display that typical pattern.  He concluded that the 
Veteran's currently claimed hearing loss was not likely due 
to his service, including exposure to weapons fire.  With 
respect to tinnitus, he opined that the Veteran's hearing 
loss and tinnitus were related, as tinnitus often coincides 
with hearing loss; thus, he opined the tinnitus is not likely 
related to the history of weapons fire during basic training. 

To the extent the Veteran has indicated in writings and at 
medical histories that he has experienced hearing loss and 
tinnitus continuously from service forward, these assertions 
are less than fully credible in light of and outweighed by 
his Board hearing testimony that his tinnitus did not begin 
until 1975; his assertion in a December 2004 statement in 
support of claim that a few years after service he developed 
hearing loss and tinnitus in his right ear; his assertion at 
a February 2005 VA examination that he had experienced 
unilateral tinnitus in his right ear since the late 1970s; 
and the January 1972 service discharge medical examination 
report in which he indicated that he did not then experience 
and had never experienced hearing loss or ear nose and throat 
trouble.  Rather, based on the preponderance of the Veteran's 
testimony, writings and provided medical histories, as 
described directly above, and the January 1972 audiogram 
which has been interpreted by multiple clinicians as 
indicative of normal hearing at discharge from service, the 
Board finds that the preponderance of the lay evidence 
provided by the Veteran shows that the Veteran experienced 
neither tinnitus nor hearing loss at the time of his 
discharge from service in January 1972 or until significantly 
more than one year after active service.

As the evidence does not demonstrate hearing loss disability 
within one year after discharge from active service, the 
Board finds that a presumption of service connection for 
hearing loss as an organic disease of the nervous system, 
pursuant to 38 C.F.R. §§ 3.307 and 3.3099(a), is not 
warranted

The Board finds that the probative value of the October 2004 
medical opinion to the effect that the Veteran's hearing loss 
and tinnitus were the result of noise exposure during 
military service is of very little probative value.  That 
opinion relies on a history from the Veteran that he had 
hearing loss and tinnitus beginning with noise exposure 
during service, with no other otologic history.  The 
audiologist did not have access to the Veteran's assertions 
that his tinnitus began in 1975 or later; or his February 
2007 testimony that his hearing loss and tinnitus during 
service went away in four or five days, as was stated by the 
Veteran at his February 2007 Board hearing; or the January 
1972 service discharge history in which the Veteran indicated 
that he did not have and had never experienced hearing loss 
or ear nose or throat trouble; or the January 1972 audiogram 
which other clinicians have interpreted as showing 
essentially normal hearing.  As the opinion is based on a 
highly flawed history that is not consistent with the lay and 
medical evidence of record, the Board finds that the October 
2004 private medical opinion is of essentially no probative 
value; the Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The preponderance of the medical opinion evidence is of the 
view that the Veteran's current bilateral hearing loss and 
tinnitus did not begin during service and are not related to 
any incident of service.  These opinions are based factors 
such as history as provided by the Veteran that tinnitus and 
hearing loss only began continuously in 1975 or later; a 
January 1972 service discharge audiogram interpreted as 
showing normal hearing; a pattern of hearing loss found by 
multiple clinicians as not consistent with noise exposure; 
and a medical study finding that there was no scientific 
support for delayed onset hearing loss.  The November 2009 VA 
examination report discusses most of these factors in detail, 
is particularly well-reasoned, and appears to demonstrate the 
application of the heightened degree of expertise 
commensurate with a medical doctor who specializes in 
otolaryngology.   The report is highly persuasive and is of 
very large probative weight and value.

The preponderance of the lay evidence provided by the Veteran 
indicates that he did not experience continuous hearing loss 
and tinnitus until years after his discharge from service, 
and the preponderance of the competent medical evidence 
indicates that bilateral hearing loss and tinnitus did not 
begin during service and are not related to any incident of 
service.  Accordingly, entitlement to service connection for 
bilateral hearing loss and tinnitus is not warranted.  As the 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus, the benefit of the doubt rule is not for 
application in resolution of his appeal as to these matters.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


